DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected due to the phrase “when the at least one food receptacle has been moved into its lowered position” since the phrase “lowered position” lacks antecedent basis and thus it is unclear what is encompassed by the phrase “lowered position”, it is unclear if the phrase is with respect to a defined “lowered position”, if the phrase is with respect to any position below the heating element, if the phrase is with respect to an action step, i.e. moved from the top to the bottom, if the phrase is with respect to a required sequence including “adjusting a distance” “relative to the heating device” or with respect to something different altogether.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nam (9097429).
Nam teaches a device for heating and/or cooking food (title), the device comprising:
a housing (col. 3 lines 54-55 ref. 2);
a cooking chamber formed in the housing (col. 3 lines 55-56 ref. 4);
a heating device associated with the cooking chamber and having at least one heating element for heating the food (col. 4 lines 33-35);
at least one food receptacle for receiving the food in the cooking chamber (col. 4 line 21; cooking container); and
an adjusting device for adjusting a distance of the food receptacle relative to the heating device (col. 5 lines 31-36).
At least one movably mounted shielding element (col. 4 lines 4-9) for shielding cooked food at a top side from the heating device being provided in the cooking chamber (col. 4 lines 4-9 shield relative defined lower S2).
Since Nam teaches two distinct cooking cavities S1 and S2 and recognizes a food container for containing the food (col. 4 line 21).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the food contained in the separate cooking compartments are both contained in a food receptacle for its art recognized purpose of containing the food and its juices in a food receptacle during cooking and more specifically providing the food for adjusting a distance of the food receptacle relative to the heating device (col. 5 lines 31-36).
With respect to the claimed at least one food receptacle, where the lower compartment S2 comprises food.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the food contained in the lower cooking compartments contained in a food receptacle for its art recognized purpose of containing the food such that when the at least one food receptacle has been moved into its lowered position, where lowered position is taken with respect to bottom cavity S2, providing the advantage taught by Nam, shielding cooked food at a top side from the heating device being provided in the cooking chamber (col. 4 lines 4-9 shield relative defined lower S2).
The adjusting device comprises a lifting device for vertically adjusting the food receptacle inside the cooking chamber (col. 5 lines 31-36).
With respect to claim 4, the adjusting device comprises one or more motors for adjusting the distance of the food receptacle relative to the heating device (col. 5 lines 31-36).
A controller for actuating at least the adjusting device or the heating device (col. 5 lines 19-26).
Wherein the controller comprises: 
at least one control panel for receiving an operating cycle of the device, and/or a display for displaying information (col. 5 lines 4-15).
An air routing device comprising at least one fan for generating a flow of air within the cooking chamber (col. 4 lines 51-60).
The air routing device has at least one duct outside the cooking chamber for routing the flow of air into the cooking chamber (col. 4 lines 61- col. 5 line 3).
The housing includes an intake and removal opening as access to the cooking chamber (col. 3 line 59 door).
An exhaust air duct in fluid communication with the cooking chamber (col. 4 lines 61-65).

Claims 1-6 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nam (9097429) in view of Kim (20050173421).
Nam teaches a device for heating and/or cooking food (title), the device comprising:
a housing (col. 3 lines 54-55 ref. 2);
a cooking chamber formed in the housing (col. 3 lines 55-56 ref. 4);
a heating device associated with the cooking chamber and having at least one heating element for heating the food (col. 4 lines 33-35);
at least one food receptacle for receiving the food in the cooking chamber (col. 4 line 21; cooking container); and
an adjusting device for adjusting a distance of the food receptacle relative to the heating device (col. 5 lines 31-36).
At least one movably mounted shielding element (col. 4 lines 4-9) for shielding cooked food at a top side from the heating device being provided in the cooking chamber (col. 4 lines 4-9 shield relative defined lower S2).
Nam teaches a cooking device and recognizes cooking containers (col. 4 line 21), one of ordinary skill in the art would have been motivated to look to the art of the broadly claimed heating or cooking devices comprising food containers.
Kim teaches a cooking compartment comprising a food receptacle which has an opening for introducing and removing the food into and from the receiving chamber, and a lid that can close said opening (par. 0035) and that the food receptacle comprises a thermally transmissible wall defining a receiving chamber (par. 0032, 0033).
Thus since Nam teaches a food container (col. 4 line 21) and since Kim teaches it is known to provide a same cooking container. 
Since Nam teaches two distinct cooking cavities S1 and S2 and recognizes a food container for containing the food and since   It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the food contained in the separate cooking compartments are both contained in a food receptacle for its art recognized purpose of containing the food and its juices in a food receptacle during cooking and more specifically providing the food for adjusting a distance of the food receptacle relative to the heating device (col. 5 lines 31-36).
With respect to the claimed at least one food receptacle, where the lower compartment S2 comprises food.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the food contained in the lower cooking compartments contained in a food receptacle as taught by Kim for its art recognized purpose of containing the food such that when the at least one food receptacle has been moved into its lowered position, where lowered position is taken with respect to bottom cavity S2, providing the advantage taught by Nam, shielding cooked food at a top side from the heating device being provided in the cooking chamber (col. 4 lines 4-9 shield relative defined lower S2).
The adjusting device comprises a lifting device for vertically adjusting the food receptacle inside the cooking chamber (col. 5 lines 31-36).
With respect to claim 3, Nam teaches a food container for cooking food where the food is supported in the cooking chamber.  Though silent to a rotator for turning the food receptacle, Kim teaches a same food support which can be rotated or alternatively is provided without rotation (par. 0046, 0049).  Since both teach a same cooking device, since both teach a food support and since both teach a same food container and since there are only two option, both known in the art, i.e. with or without rotation.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to look to the art of cooking devices and further provided the rotator as taught by Kim for its art recognized purpose of rotating the food during cooking as taught by Kim thus providing the advantage to Nam of even heating due to rotation thereby eliminating hot spots.
With respect to claim 4, the adjusting device comprises one or more motors for adjusting the distance of the food receptacle relative to the heating device (col. 5 lines 31-36).
With respect to claim 5, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the food container comprising thermally transmissible wall as taught by Kim (par. 0032), for its art recognized and purpose of Nam and Kim specific to cooking contained food in the cooking cavity.  
Kim further teaches the food receptacle has an opening for introducing and removing the food into and from the receiving chamber, and a lid that can close said opening (par. 0035).
Thus since Nam teaches a food container (col. 4 line 21) and since Kim teaches it is known to provide a same cooking container with or without a lid.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the cooking container of Nam further comprising a lid as taught by Kim for its art recognized purpose of cooking different foods and more specifically cooking with or without an optional lid.
Nam teaches with respect to claim 14, a controller for actuating at least the adjusting device or the heating device (col. 5 lines 19-26).
Wherein the controller comprises: 
at least one control panel for receiving an operating cycle of the device, and/or a display for displaying information (col. 5 lines 4-15).
An air routing device comprising at least one fan for generating a flow of air within the cooking chamber (col. 4 lines 51-60).
The air routing device has at least one duct outside the cooking chamber for routing the flow of air into the cooking chamber (col. 4 lines 61- col. 5 line 3).
The housing includes an intake and removal opening as access to the cooking chamber (col. 3 line 59 door).
An exhaust air duct in fluid communication with the cooking chamber (col. 4 lines 61-65).

Claims 1-2, 4-5, 8-9 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nam (9097429) in view of Watson et al. (2851575).
Nam teaches a device for heating and/or cooking food (title), the device comprising:
a housing (col. 3 lines 54-55 ref. 2);
a cooking chamber formed in the housing (col. 3 lines 55-56 ref. 4);
a heating device associated with the cooking chamber and having at least one heating element for heating the food (col. 4 lines 33-35);
at least one food receptacle for receiving the food in the cooking chamber (col. 4 line 21; cooking container); and
an adjusting device for adjusting a distance of the food receptacle relative to the heating device (col. 5 lines 31-36).
At least one movably mounted shielding element (col. 4 lines 4-9) for shielding cooked food at a top side from the heating device being provided in the cooking chamber (col. 4 lines 4-9 shield relative defined lower S2).
Nam teaches providing shielding element in either a horizontal manner or alternatively in a vertical manner for dividing the cooking chamber into separated regions (col. 4 lines 13-14) thus one of ordinary skill in the art would have been motivated to look to the art of vertical cooking chamber as taught by Watson.
Watson teaches a cooking device comprising two vertically disposed shielding elements (col. 2 lines 52-60; walls ref. 15, 16) and a food receptacle there between for supporting food during cooking (col. 4 lines 70-75).  
Thus since Nam teaches a food container (col. 4 line 21) and since Watson teaches it is known to provide a same cooking container. 
Since Nam teaches two distinct cooking cavities S1 and S2 and recognizes a food container for containing the food and since   It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the food contained in the separate cooking compartments are both contained in a food receptacle for its art recognized purpose of containing the food and its juices in a food receptacle during cooking and more specifically providing the food for adjusting a distance of the food receptacle relative to the heating device (col. 5 lines 31-36).
With respect to the claimed at least one food receptacle, where the lower compartment S2 comprises food.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the food contained in the lower cooking compartments contained in a food receptacle as taught by Watson (col. 4 lines 70-75) for its art recognized purpose of containing and supporting the food such that when the at least one food receptacle has been moved into its lowered position, where lowered position is taken with respect to bottom cavity S2, providing the advantage taught by Nam, shielding cooked food as taught by both (col. 4 lines 4-9 shield relative defined lower S2).
The adjusting device comprises a lifting device for vertically adjusting the food receptacle inside the cooking chamber (col. 5 lines 31-36).
With respect to claim 4, the adjusting device comprises one or more motors for adjusting the distance of the food receptacle relative to the heating device (col. 5 lines 31-36).
With respect to claim 5, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the food container comprising thermally transmissible wall as taught by Watson (open thus transmissible), for its art recognized and purpose of Nam and Watson specific to cooking contained food in the cooking cavity.  
With respect to claim 8, since both teach a same vertically disposed wall for defining a cooking chamber and since Watson teaches it is known to provide more than one relative the cooking chamber as taught by Nam.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide two shielding elements since the mere increasing of a same component as taught would achieve the benefit of providing more than two chambers.  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach two shielding elements relative the teachings of Nam and such as taught by Watson thus further achieving the advantage of further defining the same cooking chambers relative the outer chamber walls and defining a specific type of cooking for operation in the oven compartment as further taught by Watson (col. 1 lines 19-20). 
Claim 9 is taken as above with respect to multiple shielding element of Nam, where Nam further teaches the shielding elements is movable from a substantially vertical position to a substantially horizontal orientation (col. 4 lines 10-14).
Nam teaches with respect to claim 14, a controller for actuating at least the adjusting device or the heating device (col. 5 lines 19-26).
Wherein the controller comprises: 
at least one control panel for receiving an operating cycle of the device, and/or a display for displaying information (col. 5 lines 4-15).
An air routing device comprising at least one fan for generating a flow of air within the cooking chamber (col. 4 lines 51-60).
The air routing device has at least one duct outside the cooking chamber for routing the flow of air into the cooking chamber (col. 4 lines 61- col. 5 line 3).
The housing includes an intake and removal opening as access to the cooking chamber (col. 3 line 59 door).
An exhaust air duct in fluid communication with the cooking chamber (col. 4 lines 61-65).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nam (9097429) in view of Owensby et al (8372459) or alternatively over Nam in view of Watson (2851575) and Owensby et al. (8372459).
Nam is taken as above.
Nam teaches control of cooking temperatures and independent control of cooking temperatures and thus one of ordinary skill in the art would have been motivated to look to the art of controlled cooking and controlled cooking temperature conditions to achieve a finally cooked food.
Owensby teaches controlled cooking of using control systems including temperature data to determine the food cooked to a desired temperature and using temperature data to determine precisely when the food item is cooked correctly (col. 1 lines 55-65).
Though silent to a sensor for sensing a property of the food and more specifically with respect to claim 11 a temperature sensor, since Nam teaches a controller for controlling different cooking temperatures relative a finally desired cooked food, since food is of variable size and since Owensby teaches a same controller for controlled cooking of food to a desired temperature.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed incorporate the notoriously known temperature sensor into the controlled cooking as taught by Nam for its art recognized purpose of cooking food to a finally desired temperature by real time temperature measurements of the food itself and achieving the advantage of both cooking food to a desired doneness as taught by both and more specifically providing cooking to a desired doneness in a repeatable manner and further ensuring the food is cooked thoroughly and not undercooked as taught by Owensby (col. 1 lines 60-65) and controlling cooking depending on the desired temperature by actual measured temperature of the food.
Though silent to the sensor being configured to move relative to the food in the cooking chamber using a drive and guide.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a mechanism for inserting the temperature sensor into the food during cooking, including a drive and guide as taught by Owensby (col. 11 lines 46-51) by a same controller and achieving the advantage of moving the temperature probe into a forward position for inserting into the food and subsequently for moving the temperature probe to a retracted position after cooking.
With respect to claims 12 and 13, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the sensor movably arranged in a wall region bounding the cooking chamber as taught by Owensby thus providing a mechanism for inserting the temperature sensor into the food during cooking as taught by Owensby (col. 11 lines 46-51) by a same controller and achieving the advantage of moving the temperature probe into a forward position for inserting into the food and subsequently for moving the temperature probe to a retracted position after cooking.

Response to Arguments
Applicants urging directed to the restriction requirement are not persuasive.
With respect to Group II and claims 20-21, applicants filed amendments necessitate an update of the restriction requirement which is provided below, however the groups of inventions remain not related to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of “the device of claim 1”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nam et al. (9097429).  See Below.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-19, drawn to a device.
Group II, claim(s) 20-21, drawn to a method of heating or cooking.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of “the device of claim 1”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nam et al. (9097429). 
This special technical feature linking the two invention is taught by Nam et al. (9097429) and thus does not provide a contribution over the prior art since Nam teaches:
a housing (col. 3 lines 54-55 ref. 2);
a cooking chamber formed in the housing (col. 3 lines 55-56 ref. 4);
a heating device associated with the cooking chamber and having at least one heating element for heating the food (col. 4 lines 33-35);
at least one food receptacle for receiving the food in the cooking chamber (col. 2 line 21; cooking container or alternatively with respect to individual cooking spaces formed by separating plate col. 4 lines 4-9); and
an adjusting device for adjusting a distance of the food receptacle relative to the heating device (col. 5 lines 31-36).
The adjusting device comprises a lifting device for vertically adjusting the food receptacle inside the cooking chamber (col. 5 lines 31-36).

	With respect to applicants urging directed to Nam, it is initially noted the claimed food receptacle is not limited to a single food receptacle but “at least one”.  Importantly Nam teaches the shielding element ref. 10 for both supporting a food above and providing a shielding element to the food compartment below.  Thus with respect to applicants urged food receptacle, Nam teaches two food cavities.  Though silent to cavities comprising the food being supported or contained by a food receptacle.  
Since Nam teaches two distinct cooking cavities S1 and S2 and recognizes a food container for containing the food (col. 4 line 21).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the food contained in the separate cooking compartments are both contained in a food receptacle for its art recognized purpose of containing the food and its juices in a food receptacle during cooking and more specifically providing the food for adjusting a distance of the food receptacle relative to the heating device (col. 5 lines 31-36).  
	With respect to the claimed at least one food receptacle, where the lower compartment S2 comprises food.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the food contained in the lower cooking compartments contained in a food receptacle for its art recognized purpose of containing the food such that when the at least one food receptacle has been moved into its lowered position, where lowered position is taken with respect to bottom cavity S2, providing the advantage taught by Nam, shielding cooked food at a top side from the heating device being provided in the cooking chamber (col. 4 lines 4-9 shield relative defined lower S2).
Alternatively, Watson (col. 4 lines 70-75) and Kim (fig. 1 ref. 30) are relied upon to teach the claimed food receptacle.   Applicants urging with respect to Watson and Kim are considered.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case Nam teaches two distinct cavities for cooking two different foods in each cavity.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792